DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In addition, as an initial matter, Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application. An IDS for the prior arts listed in the specification, PG Pub US 2020/0029816, [0038]-[0046] should be filed.

Drawings
The drawings filed on July 30, 2019 are accepted.

Specification
The abstract of the disclosure is objected to because it contains the following abbreviated terms that should be fully spelt out: PTSD and NAA when they are recited for the first time with their abbreviation followed in parenthesis. The term Fuc IV should be presented as “fucosylated glycan Fuc IV”.  Correction is required.  See MPEP § 608.01(b).
specification is objected to because of the following informalities: The terms Fuc 1 and Fuc 4 in [0029] should be corrected to –Fuc I-- and –Fuc IV-- for term consistency purpose. The term Fuc IV in [0036] should be corrected to –fucosylated glycan Fuc VI-- to clearly describe what kind of molecule it is.
The specification is objected to because of the following informalities: in [0036], it discloses that “Mountford et al have previously identified statistically significant differences in the fucosylated glycans in a number of disease cohorts including repetitive head trauma (2)…This case illustrates the potential for 2D COSY to determine transition from Acute Stress to PTSA in association with neurochemical deregulation, by detecting Fuc IV and lactate, and a decrease in Fuc VI. 
The above highlighted portion requires clarification. For the “(2)”, if it is a reference citation, the reference should be recited in its full citation information with an IDS filed. If it means something else and not related to the content, it should be removed.
For the disclosure of a decrease in Fuc VI that was previously identified by Mountford, a citation for the source of this statement is required with an IDS filed. Note that none of the listed references in [0038]-[0046] is published by Mountford. A prior art listed in the IDS, Quadrelli et al., in Translational Psychiatry (2019)9:27, lists Mountford as the corresponding author. In the Abstract, it discloses that both Fuc IV and Fuc VI were elevated by 48% and 41%, respectively on PTSD subjects. Since this publication discloses conflict results of Fuc VI being elevated as opposed to being decreased as disclosed in the specification [0036], Examiner requests that the source of the disclosure in [0036] be identified.   
specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a time interval” (claim 8), “time intervals” (claim 10), “the acute stress is lower back anxiety or trauma” (claim 20), “different time intervals” (claim 25), “at least two time intervals” (claim 27), and “the time interval being about 4 weeks” (claims 9, 16 and 26).

Appropriate correction is required. No new matter should be introduced.	

Claim Objections
Claims 1, 2, 4-7, 13, 14, 18, 22-25, 27, 30, 32 and 33 are objected to because of the following informalities:  
Claims 1 and 13: lines 2 and 3: the terms “PTSD” and “MR” should be fully spelt out with the abbreviation followed in parenthesis.
Claims 1 and 13: line 3: the term “a MR” should be corrected to –an MR--.
Claims 1 and 13: line 8: the term “neurochemical marker” should be corrected to –the at least one neurochemical marker--.
Claim 2; claim 13, line 4; claim 21; and claim 31: the term “2D COSY” should be fully spelt out with the abbreviation followed in parenthesis.
Claims 4, 5, 22, 23 and 24: the terms Fuc IV and Fuc VI should be recited as fucosylated glycan Fuc IV and fucosylated glycan Fuc VI to proper describe what kind of molecules they are. 

Claim 7: the words “where in” should be corrected to –wherein--.
Claims 14 and 19: the term NAA should be fully spelt out. Note that though this term is fully spelt out in claim 3, claims 3, 14 and 19 have no dependency.
Claim 18, lines 2 and 3: the terms “PTSD” and “MR” should be fully spelt out with the abbreviation followed in parenthesis.
Claim 18, line 6: the phrase “whether the subject is” should be deleted.
Claims 25 and 27: the term “MR data” should be corrected to –the MR spectral data--.
Claim 30: the preamble should be corrected to --…for performing steps to enable detection…, the steps comprises:--.
Claim 30: the term “MR” in line 4 and the term “PTSD” in in line 7 should be fully spelt out with their abbreviation followed in parenthesis.
Claim 30, line 4: the term “a MR” should be corrected to –an MR--.
Claims 32 and 33: the term “the neurochemical marker” should be corrected to –the at least one neurochemical marker--.
Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 18: Claim limitation “a comparator for comparing the amount…”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “comparator” coupled with functional language “for comparing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “comparator”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation of “a comparator” do not have structural information disclosed in the specification. For examination purpose, it is interpreted as a processor, along with the instructions/algorithm for performing the corresponding functions as described in the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As discussed above, the claim limitations below are interpreted under 35 U.S.C. 112 (f).
Claim 18: Claim limitation “a comparator”. 

The specification, PG Pub US 2020/0029816 A1, [0024] and [0030] discloses the functions performed by these limitations. [0025] discloses that the comparator may be 
These limitations fail to comply with the written description requirement as the limitations are unbound functional imitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention. The limitations therefore fails to comply with the written description requirement. See MPEP 2181.II.A. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph:
Claim 1: the limitations of “a comparator”.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 5-8 the limitation of “producing…spectral data which enables the detection…by detecting…, and comparing…”. It is not clear (1) the link between the detecting step and the comparing step – whether the detection is based on the comparison; an (2) whether the detecting step and the comparing step are part of the claimed method. If so they should be corrected to actively recited steps. Current claimed method only comprises two steps: the obtaining step and the producing step. 
Claims 9, 16 and 26 recite the limitation “about 4 weeks”. This term is a relative term that renders the claim indefinite. The term “abut 4 weeks” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites in line 6 “a determination of whether the subject is….”. It is not clear what the link is between this determination and the “detection” recited in the preamble.
Claim 27 recites “at least two time intervals”. It is not clear what the link is between this at least two time intervals and the “different time intervals” recited in claim 25 that claim 27 depends on.
The following terms lack proper antecedent basis:
Claim 1, line 6; claim 13, line 6; claim 30, line 7: the presence of at least one neurochemical marker
Claim 1, line 7; claim 13, line 7; and claim 30, line 8: the detected amount
Claim 2: the MR data
Claims 8, 10, 15, 17, 25 and 27: the progress
Claim 12: the cloud
 16: the time interval. Note that claim 16 depends on claim 13 that does not recite the term “time interval”. 
Claim 18, line 5: the amount
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 


Claims 1-2, 4, 6-10, 13-19, 21-22 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mountford et al., WO 2017/042635 A1, hereinafter Mountford.

Claim 1. Mountford teaches “a method for enabling detection of whether a subject is experiencing acute stress, trauma-exposure or PTSD” (Abstract: a system and method identifies Post traumatic Stress Disorder by the use of magnetic resonance spectroscopy (MRS); and Claim 1), comprising: 
“obtaining MR spectral data from a subject's brain tissue using a MR spectroscopy device” (Abstract: the use of MRS to measure absolute and relative concentrations of metabolites in specific brain regions in the central nervous system or brain; and p.4, ¶-2: The [MRS] system can be a 3T or higher MRI scanner); and 
“producing, from the MR spectra obtained, spectral data” (Claim 1: acquiring spectral data of the region of a brain of a subject) which 
“enables the detection of whether the subject is experiencing acute stress, trauma-exposure or PTSD” (Claim 1: to detect whether the subject has PTSD) 
“by detecting the presence of at least one neurochemical marker” (Claim 1: determining whether selected molecules in the obtained spectral data differ in concentration relative to the reference spectral data), and 
Claim 1: selected molecules differ in concentration relative to the reference spectral data; and p.4, ¶-4: Figure 2 comprises a Table of concentrations of certain molecules of PTSD subjects and how they differ from controls who are normal subjects).  

Claim 13. Mountford teaches “a method for enabling detection of whether a subject is experiencing acute stress, trauma-exposure or PTSD” (Abstract: a system and method identifies Post traumatic Stress Disorder by the use of magnetic resonance spectroscopy (MRS); Claim 1; and Claim 3), comprising:
“obtaining MR spectral data from a subject's brain tissue using a MR spectroscopy device and 2D COSY” (Abstract: the use of MRS to measure absolute and relative concentrations of metabolites in specific brain regions in the central nervous system or brain; and p.4, ¶-2: The [MRS] system can be a 3T or higher MRI scanner…The pulse sequence used may be an L-COSY wither 1D or 2D); and 
“producing, from the MR spectra obtained, spectral data” (Claim 1: acquiring spectral data of the region of a brain of a subject) which 
“enables the detection of whether the subject is experiencing acute stress, trauma-exposure or PTSD” (Claim 1: to detect whether the subject has PTSD) 
“by detecting the presence of at least one neurochemical marker” (Claim 1: determining whether selected molecules in the obtained spectral data differ in concentration relative to the reference spectral data), and 
Claim 1: selected molecules differ in concentration relative to the reference spectral data; and p.4, ¶-4: Figure 2 comprises a Table of concentrations of certain molecules of PTSD subjects and how they differ from controls who are normal subjects).

Claim 18. Mountford teaches “a system for obtaining at least one neurochemical marker to enable detection of whether a subject is experiencing acute stress, trauma-exposure or PTSD” (Abstract: a system and method identifies Post traumatic Stress Disorder by the use of magnetic resonance spectroscopy (MRS); and Claim 5), comprising: 
“a magnetic spectroscopy device for obtaining MR spectral data from a subject's brain tissue” (Abstract: the use of MRS to measure absolute and relative concentrations of metabolites in specific brain regions in the central nervous system or brain; and p.4, ¶-2: The [MRS] system can be a 3T or higher MRI scanner); and 
“a comparator for comparing the amount of at least one neurochemical marker obtained with reference amounts for healthy persons” (Claim 5: a comparator for comparing the acquired spectral data with reference spectral data obtained from normal subjects) 
“to enable a determination of whether the subject is experiencing acute stress, trauma-exposure or PTSD” (Claim 5: to determine whether the subject has  PTSD based on the comparison).  

Claim 30. Mountford teaches “a non-transitory computer readable storage medium for storing executable instructions for performing the following steps, to enable detection of whether a subject is experiencing acute stress or trauma” (Abstract: a system and method identifies Post traumatic Stress Disorder by the use of magnetic resonance spectroscopy (MRS); and p.4, ¶-1: the system may comprise a memory for storing spectral data…and the processor compares two differently obtained spectral data): 
“obtaining MR spectral data from a subject's brain tissue using a MR spectroscopy device” (Abstract: the use of MRS to measure absolute and relative concentrations of metabolites in specific brain regions in the central nervous system or brain; and p.4, ¶-2: The [MRS] system can be a 3T or higher MRI scanner); and 
“producing, from the MR spectra obtained, spectral data” (Claim 1: acquiring spectral data of the region of a brain of a subject) which 
“enables the detection of whether the subject is experiencing acute stress, trauma-exposure or PTSD” (Claim 1: to detect whether the subject has PTSD) 
“by detecting the presence of at least one neurochemical marker” (Claim 1: determining whether selected molecules in the obtained spectral data differ in concentration relative to the reference spectral data), and 
“comparing the detected amount of neurochemical marker with reference amounts for healthy persons” (Claim 1: selected molecules differ in concentration relative to the reference spectral data; and p.4, ¶-4: Figure 2 comprises a Table of concentrations of certain molecules of PTSD subjects and how they differ from controls who are normal subjects).  

Claims 2, 21 and 31. Mountford further teaches that 
“the MR data is obtained using 2D COSY” (p.4, ¶-2: The pulse sequence used may be an L-COSY wither 1D or 2D).  

Claims 4 and 22. Mountford further teaches that 
“an increase of Fuc IV and lactate enables the detection of whether the subject is experiencing PTSD” (FIG.3: comparing the top plot for healthy control and the bottom plot for PTSD, subject experiencing PTSD has an increase of both Fuc IV and lactate).  

Claim 6. Mountford further teaches 
“treating the patient with a treatment protocol to mitigate acute stress, trauma-exposure, or PTSD” (p.5, ¶-4: treatment method and monitoring to determine progress of subjects in treating the disorder. Personalized treatment approaches can be employed, as the diagnosis method reveals the precise chemical imbalances that need correction).  

Claim 7. Mountford further teaches that 
p.5, ¶-4: if the diagnosis result indicates inflammation, the condition can be treated with anti-inflammatory medications) – the anti-inflammatory treatment is the “physiotherapy” as claimed.  

Claims 8 and 15. Mountford further teaches that “the steps of obtaining and producing are repeated after a time interval to monitor the progress of a treatment protocol” (p.3, ¶-4: the method may further comprise repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment) – the acquiring step is the obtaining and producing steps are claimed.  
Since the steps of acquiring, comparing and determining steps are repeated for the purpose of monitoring the treatment progress, and each step takes time, it is inherent that the acquiring step, which is the obtaining and the producing steps as claimed, would be repeated after a time interval (while the comparing and determining steps are performed).

Claims 9, 16 and 26. Claims 9, 16 and 26 recite that the time interval is about 4 weeks. 
It would be obvious to one of ordinary skill in the art that an appropriate time interval for monitoring the treatment progress needs to be determined, and when determining such a time interval, one of ordinary skill in the art would consider at least the factors associated with the type of treatment, the condition of the patient, the anticipated effectiveness of the treatment and the actual effectiveness of the treatment. 

Claims 10 and 17. Mountford further teaches that “the steps of obtaining and producing are repeated after a time interval to monitor the progress of a treatment protocol” (p.3, ¶-4: the method may further comprise repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment) – the acquiring step is the obtaining and producing steps are claimed.  
Since the steps of acquiring, comparing and determining steps are repeated for the purpose of monitoring the treatment progress, and each step takes time, it is inherent that the acquiring step, which is the obtaining and the producing steps as claimed, would be repeated after a time interval (while the comparing and determining steps are performed).

In regard to the claimed limitation that the steps of obtaining and producing are repeated multiple time, it would be obvious to one of ordinary skill in the art that, with a consideration of at least the type of treatment, the condition of the patient, the anticipated effectiveness of the treatment and the actual effectiveness of the treatment, the obtaining and producing steps may be repeated for once or for multiple time. Such a repeating frequency is considered an operational parameter of the claimed methods 
 	
Claims 14, 19 and 32. Mountford further teaches that 
“the at least one neurochemical marker is at least one of NAA and glutamate” (p.4, ¶-1: the selected molecules may comprise at least one of…glutamate/glutamine).  

Claim 25. Mountford further teaches 
“a memory for storing MR data obtained during different time intervals to monitor the progress of a treatment protocol” (p.4, ¶-1: the system may comprise a memory for storing spectral data obtained from a subject from at least two different time periods, and the processor compares two differently obtained spectral data to determine whether the subject is responding favorably to treatment).

Claim 27. Mountford further teaches that 
“the memory stores MR data obtained multiple times after a time interval to monitor the progress of a treatment protocol” (p.3, ¶-4: the method may further comprise repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment; and 4, ¶-1: the system may comprise a memory for storing spectral data obtained from a subject for at least two different time periods) – the acquiring step is the obtaining and producing steps are claimed.  


In regard to the claimed limitation that the time interval being at least two time intervals, it would be obvious to one of ordinary skill in the art that, with a consideration of at least the type of treatment, the condition of the patient, the anticipated effectiveness of the treatment and the actual effectiveness of the treatment, the spectral data may be repeatedly corrected for once or for multiple times. When repeating for multiple time, the MR data would be obtained multiple times after multiple time intervals. Such a repeating frequency of obtaining the MR data multiple times after at least two time intervals is considered an operational parameter of the claimed methods and system that would be obvious to one of ordinary skill in the art to obtain through routine experimentation based on the particular needs as desired.  

Claim 33. Mountford further teaches that 
“the neurochemical marker is at least one of Fuc IV, lactate and Fuc VI” (FIG.3: Fuc IV and lactate are the neurochemical markers).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mountford in view of Zwanzger et al., “Acute shift in glutamate concentrations following experimentally induced panic with cholecystokinin tetrapeptide – A 3T-MRS study in healthy subjects”. Neuropsychopharmacology, 2013, 38, 1648-1654, hereinafter Zwanzger.
	
Claim 3. Mountford teaches all the limitations of claim 1. 

However, in an analogous MRS for detecting acute stress and trauma field of endeavor, Zwanzger teaches that
“an increase of at least one of N-Acetylaspartate and glutamate enables the detection of whether the subject is experiencing acute stress or trauma-exposure” (p.1649, Col. Left, ¶-3: brain glutamate+glutamine (Glx) levels in the ACC were assessed during CCK-4-induced panic attacks by means of 3 Tesla proton magnetic resonance spectroscopy; and Abstract: our results suggest that CCK-4-induced panic is accompanied by a significant glutamate increase in the bilateral ACC).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Mountford employ such a feature of “an increase of at least one of N-Acetylaspartate and glutamate enables the detection of whether the subject is experiencing acute stress or trauma-exposure” as taught in Zwanzger for the advantage of “to further elucidate the role of an excitatory-inhibitory dysbalance in the pathogenesis of panic and anxiety” (p.1649, Col. Left, ¶-3) “for the assessment of neurobiological correlations in panic attacks, anxiety, and acute stress” (p.1649, Col. Left, ¶-2), as suggested in Zwanzger. 

Claims 11-12 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mountford in view of Oliveira et al., US 2018/0157928 A1, hereinafter Oliveira.

Claims 11, 12, 28 and 29. Mountford teaches all the limitations of claims 1 and 18.
Mountford does not teach that at least one of the steps of producing, detecting and comparing is performed in a remote location from the obtaining step, the remote location is the cloud.  
However, in an analogous MR imaging data analysis field of endeavor, Oliveira teaches that
“at least one of the steps of producing, detecting and comparing is performed in a remote location from the obtaining step, the remote location is the cloud” ([0067]: Aspects allow external partners to develop specific user-owned algorithms and reuse algorithms already provided by the image analytics platform, individually or in combination, using the image analytics platform, the deployment of image processing algorithms in the cloud is easily facilitated. Through use of the platform, experienced physicians can formally model self-knowledge and share with others as shared resource knowledge. In addition, the platform allows the definition and composition of different image processing algorithms to process image data coming from several medical modalities, (e.g., Magnetic Resonance (MR)) – the detecting and comparing steps that are considered data processing is performed in the analytics platform in the cloud, which is known to be a remote platform.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the steps of detecting and comparing, as data analysis steps, of Mountford employ such a feature of “being Oliveria, [0067]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mountford in view of Widerström-Noga et al., “Subacute pain after traumatic brain injury is associated with lower insular N-Acetylaspartate concentrations”. Journal of Neurotrauma, 2016, 33: 1380-1389, hereinafter Widerström-Noga.

Claim 20. Mountford teaches all the limitations of claim 18. 
Mountford does not teach that the acute stress or trauma-exposure which can be detected is lower back anxiety or trauma.  
However, in an analogous brain trauma field of endeavor, Widerström-Noga teaches that
“the acute stress or trauma-exposure which can be detected is lower back anxiety or trauma” (p.1385, Col. Right, Discussion, ¶-2: a substantial proportion of the people can be expected to develop different types of chronic pain (low back pain (n-209, 18.8%)) after a TBI (traumatic brain injury)).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the trauma of Mountford employ such a feature of being a low back pain for a well-known fact that the presence . 

Allowable Subject Matter
Claims 5, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitation recited in claims 5 and 23 in regard to the feature of “an increase of Fuc IV and lactate, and a decrease of Fuc VI, enables the detection of whether the subject is experiencing acute stress, trauma-exposure or PTSD", in combination with the other claimed elements, is not taught or disclosed in the prior arts. 
The limitation recited in claim 24 in regard to the feature of “an increase of Fuc IV and lactate, and a decrease of Fuc VI, enables the detection of whether the subject is experiencing acute stress or trauma", in combination with the other claimed elements, is not taught or disclosed in the prior arts. 
Note that the above claims comprise the limitation of a decrease of Fuc VI, for which the source of the disclosure is requested as stated in the Objection to the Specification section.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7 and 8 of co-pending Application No.15/759,424 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘424 application are set forth for detection of whether a subject is experiencing PTSD by acquiring in vivo spectral data of a subject’s brain, and comparing a selected molecule as neurochemical marker with reference data for such a detection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mariano et al., US 2020/0033430 A1. This reference discloses methods for processing MR 2-D COSY signals to enhance data quality for diagnoses of PTSD and mTBI of the brain.
Meyerhoff et al., “Cortical gamma-aminobutyric acid and glutamate in posttraumatic stress disorder and their relationships to self-reported sleep 
Pennington et al., “A preliminary examination of cortical neurotransmitter levels associated with heavy drinking in posttraumatic stress disorder”. Psychiatry Res. 2014, 224(3): 281-287. This reference discloses the correlation of various neurochemical markers to PTSD.
Siddall et al., “Magnetic resonance spectroscopy detects biochemical changes in the brain associated with chronic low back pain: a preliminary report”. Anesth Analg 2006; 102:1164-8. This reference discloses a correlation of brain injury and lower back pain.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YI-SHAN YANG/Primary Examiner, Art Unit 3793